Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 1 of 11

FILED

TES DISTRICT COURT
UNITED STATES COLORADO

SEP 04 2019
JEFFREY P. COWELL

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

—
Civil Action No.

 

(To be supplied by the court)

Matthew A. Smith ‘Plaintiff

Canvas Credit Union

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 2 of 11

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case.
Matthew A. Smith P.O. Box 350217 Westminster, CO 80035
(Name and complete mailing address)

720-231-9259
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Canvas Credit Union 9990 Park Meadows Dr, Lone Tree, CO 80124

 

 

 

 

 

 

Defendant 1:

(Name and complete mailing address)

303-691-2345

(Telephone number and e-mail address if known)
Defendant 2:

(Name and complete mailing address)

(Telephone number and e-mail address if known)
Defendant 3:

(Name and complete mailing address)

(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 3 of 11

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

 

 

 

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

 

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

 

 

 

 

 

v Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

 

Plaintiff is a citizen of the State of Colorado

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

 

Defendant 1 is incorporated under the laws of Colorado (name of
state or foreign nation).
Defendant 1 has its principal place of business in Colorado (name of

 

state or foreign nation).

(Uf more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 4 of 11

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Negligence

Supporting facts: Attached Affidavit.
Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 5 of 11

CLAIM Two: Discrimination

Supporting facts: Attached Affidavit.
Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 6 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

PSCU/Canvas Credit Union,
Plaintiff(s)/Petitioner(s),

v.

Matthew A. Smith,

Defendant(s)/Respondents.

 

AFFIDAVIT
As a counter-claim here are the outstanding factors | will present through court | have
outstanding legal matters and the fact that I'm going to need to retain counsel on basis of
my ADA disability schitzoprenia, debt, income, expenses, and any disparate impact
(minority).

 

Of the 3 cars | was given by Omera Ford (2) and Groove Toyota (1) two were taken back
because of my credit and financial situation.

Groove Toyota
5460 S Broadway, Englewood, CO 80113
(303) 800-9063

O'Meara Ford
400 W 104th Ave, Northglenn, CO 80234
(303) 254-5250

There was a Camry from Groove Toyota and a Escape and Taurus from Omera Ford. The
Camry and the Taurus were financed to own and the Escape was financed to lease. The
Escape and Camry were taken back shortly after underwriting. Omera Ford let me keep the
Taurus as it past underwriting by the financier which was the last car | attempted to buy.

2015 Ford Taurus - Reposessed & Re-Soild

- Instance of Predatory Lending

Rev. 1/12
Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 7 of 11

Requested and Denied Modification

Was Involved In Accident vary temporary financial hardship.

Filed and Mentioned Bancruptcy

Had Job and Sufficient Income and the option to rent my vehicle i.e. Fluid and Turo
Could Afford Refinance Modification although they said | did not fit the criteria by one
month/payment

- Bank Reposessed and Sold Vehicle for an unfairly low amount and expects me to pay
the loss and difference. They could have just modified the loan to prevent monetary loss
and damage to my credit.

- Incured Credit Hit.

- Lost Principal and Interest Paid Tourds Vehicle due to their said Depreciated Value.

- Lost Vehicle.

The Matters of Law | Would Like To Address Are:

Poor risk management

- Negligent Lending
- Negligent Refinancing
- Negligent Monetary Recovery

it has been historically absent in lending relationships Courts long have held that a cause
of action founded upon negligence requires a party to demonstrate “the existence of a
duty, the breach of which can be consid- ered the proximate cause of the damages
suffered by the injured party.”

- Negligent Underwriting
- Improvident Lending

- Lender Liability

- Lender Misconduct

These lenders had such fiduciary duties to their borrower.

Discriminatory Modification Process for Minorities by Impact and Treatment

There are 3 types of discrimination in Fair Lending:

Rev. 1/12
Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 8 of 11

“Overt Discrimination.
Disparate Treatment.

Disparate Impact.

The Equal Credit Opportunity Act (ECOA) and the Fair Housing Act (FHA) protect you
against mortgage discrimination when you apply for a home purchase, refinance, or make
home improvements.

Mortgage Discrimination and Your Rights Under ECOA
The ECOA prohibits discrimination in any aspect of a credit transaction based on:

race or color;

religion;

national origin;

Sex;

marital status;

age (provided the applicant has the capacity to contract);

the applicant's receipt of income derived from any public assistance program; and

the applicant's exercise, in good faith, of any right under the Consumer Credit Protection

Act, the umbrella statute that includes ECOA.
FEA Mb
Signature
N
Lb. Sox SS2u 7
"Teed ess
Lie Je Co yous
Ae State Zip Code

720 2351-9389
Telephone Number

Date: 9-3-/9 WE Zax

Signature of Affiant

Rev. 1/12
Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 9 of 11

 

 

 

f
SUBSCRIBED AND SWORN TO BEFORE ME THIS 2" day of t/t tinlyel , 2014
a DAVID Sle
nn Noray Pai
ny on | See RA ANUARY 04, 2028 \Aloo Yadhinyton, gh Thoraban, (a F934

 

 

 

My commission expires: ©\/ 0 uy a3

Rev. 1/12

 

Address

 

DAVID SILVA
NOTARY PUBLIC
STATE OF COLORADO
NOTARY ID 20144045066
MY COMMISSION EXPIRES JANUARY 04, 2023

 

 

 
Case 1:19-cv-02527-GPG Document1 Filed 09/04/19 USDC Colorado Page 10 of 11

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed

to identify the relief you are requesting, use extra paper to request relief. Please indicate that

additional paper is attached and label the additional pages regarding relief as “E. REQUEST eS (e85
: P35).

FOR RELIEF.” ; , : , e AL.
(dlintage A368;
Srowsule I'he B75 jecxo-ccs Woe, nelle al tee Sj /

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

(Plaintiff’s signature)

 

F219
(Date)

 

(Revised December 2017)
USPS TRACKING NUMBER

A

9500 1126 5226 9246 3389 94

 

 

 
